                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                Case No. 16-cr-20666

       Plaintiff/Respondent,                    Paul D. Borman
                                                United States District Judge
v.
                                                Anthony P. Patti
TIMOTHY KENNETH DECKER,                         United States Magistrate Judge


     Defendant/Petitioner.
______________________________/

                                    ORDER

      On October 28, 2019, Magistrate Judge Anthony P. Patti issued a Report and

Recommendation to grant in part and deny in part Defendant/Petitioner Timothy

Kenneth Decker’s Motion for return of property. (ECF No. 51, Report and

Recommendation.)

      Having reviewed the Report and Recommendation, and there being no timely

objections from any party under 28 U.S.C. § 636(b)(1) and E.D. Mich L. R. 72.1(d),

the Court ORDERS that:

      (1) Magistrate Judge Patti’s October 28, 2019 Report and Recommendation

(ECF No. 51) is ADOPTED; and

      (2) Plaintiff’s Motion for return of property (ECF No. 42) is GRANTED IN

PART AND DENIED IN PART.
      To the extent that the motion is granted, the following items should be made

available for retrieval by Defendant’s designated representative: a set of keys (with

approximately twenty keys on ring), five garage door remote controls, a WOW cable

modem and a Belkin router.



IT IS SO ORDERED.

Dated: November 14, 2019                     s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge




                                             2
